 

Case 3:20-cr-00042-PDW Document 303 Filed 06/29/20 Page 1of1

Case 3:20-cr-00042hW *SEALED* Document 53 File™92/20/20 Page 1 of 2

bocal WO 442 (Rev POTD) Acrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NOR TIT DAKOTA RECEIVED
UNITED STATES MARSHALS

FEB 20 2020

 

United States of America

\. )
} J, DISTRICT OF NORTH DAKOTA
Kasandra Grant ak a Kassie ) Cise Wo. 3:20-cr-42-18
)
)
Defendam
ARREST WARRANT
to: Any authorized law enforeement officer
YOU ARE COMMANDED to arrest and bring belore a United States magistrate judge without unnecessary delay
fuame of person to be arrested) Kasandra Grant

whe ts accused of an offense or violation based on the following document fled with the court:

% Indictment fT Superseding Indictment T Information JT Superseding Information C7 Complaint
1 Probation Violation Petition T Supervised Release Violation Petition TViolation Notice ( Order of the Court

This olfense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute a Contro led Substance;
Distribution of Oxycodone;

Aiding and Abetling; and

Forfeiture Allegation

 

Date: 02/20/2020 /s/ Jackie Stewart

{snurg officer's sigaalnry

City and state; Fargo, ND Jacki2 Stewart, Deputy Clerk

Printed name are tithe

 

Return

This warrant yas received on (dete) Lb - - A) dnd the person was arrested on (dare) L ~QA- oO
Al fem cad state) Crn/ To vu 4
Ow |

Date: ba4- a4 VEE.

Asaalk ntbjes  Peael Lak
i vince a

 

and utle

 

 
